DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-232 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the organic particles" in lines 5 and 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-24, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koide US 2008/0227913 in view of Dunham et al US 3,036,980.

Kodie teaches the claimed method wherein a carboxylated diene rubber composition is used in making dip formed gloves, [0001] & [0011]. The use of organometallic crosslinking systems is taught at [0075]+. The organometallic crosslinking agents as described as (b)-(e) are closely related to, but not exactly the same as the “inorganic and/or organic particles” having a crosslinking agent immobilized on the particles.

The Dunham et al patent is cited as further showing crosslinking agents which are immobilized on a particulate surface, see column 1 lines 60+. These crosslinking agents are taught as being effective in crosslinking rubber articles, see the examples where elastomer D is a carboxylated diene rubber at column 5 lines 45+. The demonstrated crosslinking efficacy of the zeolite particles leads one of ordinary skill in the art an understanding of the utility of these particles where other crosslinkers are used.

One of ordinary skill in the art is motivated to use the crosslinkers taught in Dunham et al in the system of Koide given the storage stability and efficiency of the zeolite particulate crosslinking agents. As such, the claims are prima facie obvious in view of these teachings.
Response to Arguments
Applicant's arguments filed 12/2/20 have been fully considered but they are not persuasive.

The claims recite “wherein the prophylactic article produced has incorporated the modified particles modified with the cross-linking agent comprising the organic molecules” (claim 15) and “organic molecules and ionically via metal cations, wherein the metal cations are exclusively part of inorganic particles, and wherein the organic molecules are exclusively immobilized on the inorganic particles” (claim 24).
Durham et al teaches the inorganic particles as claimed extensively.  Further, Durham et al. teaches the modification of the particles with a crosslinking agent comprising “organic molecules” as claimed.  Specifically, the di-tertiary-butyl peroxide modifies the inorganic particle and is the crosslinking agent. While the crosslinking agent maybe volatile, the modified particles remain in the prophylactic article as claimed.  As such, the art reads on the claims as presented.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MULCAHY whose telephone number is (571)272-1107.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwen Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Peter D. Mulcahy/Primary Examiner, Art Unit 1762